Citation Nr: 1144258	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  06-177 38A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1992 to August 1996, and with the California Army National Guard from October 2001 to October 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The case has been before the Board on a prior occasion, and was remanded in November 2010 for evidentiary development.  Further development is necessary before final appellate consideration.  

The Veteran appeared at a Travel Board hearing in July 2009 before a Veterans Law Judge who has since retired.  The Veteran was offered a second hearing, with an active Veterans Law Judge, in October 2011.  Transcripts are of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case had two periods of active service.  Essentially, the Veteran contends that he developed diabetes between his earlier naval service and his second period of activated duty with the California National Guard.  That is, he does not contend that his diabetes was incurred in active service.  The record does reflect a diagnosis of diabetes first occurring in June 2001, while the Veteran was not on active duty.  The Veteran does, however, argue that his diabetes underwent an increase in severity during his second period of active service, and that there was a permanent worsening of the disorder specifically due to the lack of adequate care provided by the service department.  That is, he maintains that his diabetes was aggravated beyond the natural progression of the disease process between October 2001 and October 2002.  

As noted, the record does not indicate that the Veteran had diabetes or any elevated blood glucose findings during the first period of active service.  In October 2001, the Veteran's National Guard unit was activated to support the Global War on Terrorism, and the Veteran was found to be unfit for deployment due to being a diabetic.  The Veteran's medication regimen prior to activation was noted in service, and a clinical note described the Veteran's need to be provided this medication while on active duty.  Furthermore, the record contains a November 2001 note of an Army physician's assistant (PA), which stated that the Veteran did not have access to medications via the Army, and that a medical review board (MEB) should be conducted for the purposes of determining the Veteran's fitness for service on active duty.  The Veteran maintains that he noticed a worsening of symptoms during this period of duty when he did not have access to his needed medications, and that as a result of this, he required an insulin pump in the years relatively proximate to his discharge in October 2002.  

The Veteran has had two VA examinations which purport to address the diabetes.  These examinations, dated in December 2009 and June 2010, were authored by the same internal medicine physician.  The earliest of these reports is somewhat confusing and contradictory in its assessment.  Specifically, the narrative portion of the examination report describes the Veteran as currently having poor glycemic control without diabetic complications; however, it is noted that this problem with blood sugar control is only a problem at present.  The examiner then, however, stated that the Veteran has had difficulty controlling blood glucose throughout the entire period of the disease process (which was, at that time, approximately nine years in duration).  The examiner stated that the Veteran's diabetes was not aggravated by service because he did not develop complications or have poor glucose control between October 2001 and October 2002, and then it is stated that poor glucose control has been consistent for the duration of the disease (which included October 2001 to October 2002).  Thus, there is a contradiction in this rationale, and the Board cannot use the opinion to resolve the issue on appeal.  With respect to the June 2010 examination, the examiner essentially reiterated his earlier findings (i.e. determined that it was not at least as likely as not that current diabetes was aggravated between 2001 and 2002), and attached only a conclusory statement without an associated medical rationale.  Accordingly, this opinion is also unhelpful in resolving the appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The case has been before the Board on a previous occasion, and it was directed that all outstanding personnel records from the California National Guard, to include documentation of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) periods be located.  It appears as though the Adjutant General of California has supplied the available records in this respect.  For the purposes of ensuring the most accurate assessment of the disability picture, any outstanding VA and private treatment records, to include those in the possession of the Veteran, should be associated with the claims file.  The Veteran should identify any treatment he has had by private providers for his diabetes, and after securing the appropriate waivers, efforts should be made to find these records and associate them with the record.  As noted, the Veteran may submit any records in his possession which might help to substantiate his claim.  

Following this, and regardless if any records are obtained, the Veteran should be scheduled for a comprehensive VA endocrinology examination, with an examiner different than the internist who conducted the 2009 and 2010 examinations, for the purposes of determining the effect of the absence of medication during his second period of service on the diabetes.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  In this regard, all outstanding VA treatment records must be added to the file.  Additionally, the Veteran is asked to supply the names and addresses, to include dates of treatment, of all private medical providers who have seen him for management of his diabetes.  Upon the receipt of appropriate waivers, efforts must be made to secure any identified records.  The Veteran is reminded of his ability to supply any records which he may have in his possession and which may be beneficial to his claim.  

2.  Schedule the Veteran for a comprehensive VA endocrinology examination for the purposes of determining the etiology of diabetes mellitus, type 2, with an examiner different from the prior examination.  In this regard, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes, diagnosed prior to the second period of service (October 2001 to October 2002) underwent a permanent increase in severity during that period of service.  Specifically, the examiner is asked to reference what impact, if any, the lack of access to prescribed medications had on his condition.  A medical rationale should accompany all conclusions reached in the narrative portion of the examination report.  Conclusory or unsupported statements are unhelpful, and will result in the need for further remand.  

3.  Following the directed development, the RO must conduct a de novo review of the claim on the merits.  Should the claims not be granted, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


